DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/17/2022 have been entered.  Claims 18-22, 24-25, 27-28 and 30 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 23 and 29 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recites “wherein the drug delivery device is a non-resettable drug delivery device in which the dose setting mechanism is not resettable” and this is new matter.  The specification describe the device as “disposable” but does not give an explicit definition when describing the present invention that states that “disposable” means “non-resettable.”  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 24-25, 27-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plumptre (Pub. No. 2010/0324493) in view of Mesa et al. (Pub. No. 2009/0270804) in view of Langan et al. (Pub. No. 2009/0143745).
Regarding claim 18, Plumptre teaches a drug delivery device (1/200, Figs. 1 and 8) comprising: a housing (2/204, see Figs. 1, 8, [0026] and [0061]); a dose setting mechanism (202, Fig. 8, see [0061]) operable by a user to select a dose of a medicament to be dispensed from the drug delivery device (1, see [0034]); a cartridge holder (6, Fig. 1, see [0026]) for retaining a pre-filled cartridge (20, Fig. 2) containing the medicament (see [0026]); a piston rod (214, Fig. 8) displaceable relative to the cartridge holder (6, see claim 11); and a driver (207/212, Fig. 8) coupled to the piston rod (42), wherein the housing (2/204) forms a one-piece component with the cartridge holder (6, when 2/204/6 are connected they form the one-piece medical delivery device 1) and has an outer body (outer body of 2/6/204) but does not specifically teach wherein the housing comprises a transparent or translucent outer body wherein at least a part of the outer body is coated by an opaque layer, wherein the drug delivery device is a disposable device, and the pre-filled cartridge is not replaceable and not removable from the drug delivery device without destroying the drug delivery device.  
However, Plumptre teaches that the drug delivery device (1/200) is a disposable device, and the pre-filled cartridge is not replaceable and not removable from the drug delivery device without destroying the drug delivery device (see [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Figs. 1 and 8-11 by forming elements 210, 211 and 212 to be molded together as one unitary part such that the device to be disposable such that the cartridge is not replaceable and not removable from the drug delivery device without destroying the drug delivery device as taught by Plumptre because for reducing the total number of parts of the device ([0073]) and Plumptre teaches that the device can be a non-resettable, disposable device (see [0073]).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art. 
Plumptre does not teach wherein the housing comprises a transparent or translucent outer body and wherein at least a part of the outer body is coated by an opaque layer. However, Mesa et al. teaches a drug delivery device (100, Fig. 1) comprising: a housing (110, Fig. 1); a cartridge holder (140, Fig. 1) for retaining a cartridge (160, Fig. 1) containing the medicament (see [0080]); a piston rod (430, Fig. 1) displaceable relative to the cartridge holder (140, see [0112]); and a driver (530, Fig. 1) coupled to the piston rod (430, see Fig. 1), wherein the housing (110) comprises a transparent or translucent outer body (outer body of 110 see [0080] where 110 can be transparent), wherein at least a part of the outer body (110) is coated by a layer (see [0080] where 110 has a label) but does not teach that the layer is opaque.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Plumptre by forming elements 2 and 4 to be translucent as taught by Mesa et al. for permitting viewing of the internal components and cartridge of the device (see [0080]) and to add the layer taught by Mesa et al. for providing operating instructions of the device and strengthening the rigidity of the outer body of 2/4 (see [0080]).  Further, Plumptre teaches that modifications may be made to the device (see [0085]).
Plumptre in view of Mesa et al. does not teach that the layer is opaque; However, Langan et al. teaches a drug delivery device (40, Fig. 4A) comprising a housing (barrel of 40, see [0062] and Fig. 4A) having an opaque layer (12a, Figs. 2A and 6 and see [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Plumptre in view of Mesa et al. by forming the label taught by Plumptre in view of Mesa et al. to be partially opaque as taught by Langan et al. for minimizing drug or medication administration errors (see [0006]).  Further, Plumptre in view of Mesa et al. teaches that modifications may be made to the device (see Plumptre [0085] and Mesa et al., [0115]).
Regarding claim 19, Plumptre in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is an inner or outer coloured layer (see Langan et al., see [0059] where 12a is an outer layer and see [0070] where 12a can be any suitable color).  
Regarding claim 20, Plumptre in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is a label (see Langan et al. [0059]) or tag attached to the outer body (outer body of 6 and element 204 see Plumptre Figs. 1 and 8 and see Langan et al. Fig. 6 for illustrative purposes).  
Regarding claim 21, Plumptre in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is a lining (see explanation below and Langan et al. [0059]) attached or otherwise fixed to the outer body (outer body of 6 and element 204).  Thefreedictionary.com defines “lining” as “a material used for covering or coating” and it is the Examiner’s position that 12a is a material that is used for covering a portion of the outer surface of the medical delivery device; hence, 12a is a lining.
Regarding claim 24, Plumptre in view of Mesa et al. in view of Langan et al teaches wherein the opaque layer (12a) covers a portion of the outer body (outer body of 6 and element 204, see Langan et al. Fig. 6 for illustrative purposes) containing mechanical dosing components (components inside of 204 for example 206, see Plumptre Fig. 8)
Regarding claim 25, Plumptre in view of Mesa et al. in view of Langan et al. does not specifically teach wherein a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer; however, Plumptre does teach that it is known in the art reduce the number of parts used to form a non-resettable drug delivery device (see Plumptre [0008] and [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Plumptre in view of Mesa et al. in view of Langan et al. by forming the device to have a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer because applicant has not disclosed that having a total of ten components or less including the cartridge and a cap for shielding the cartridge holder provides an advantage, is used for a particular purpose, or solves a stated problem; furthermore, one of ordinary skill in the art would find it obvious to form the device to have a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer for reducing manufacturing cost while making the device less complex to assemble and manufacture as well as simplify the steps required for a user to reset a dose setting mechanism while also make the device less complex and more compact in size (see Plumptre [0008] and [0085] where modifications may be made to the device).
Regarding claim 27, Plumptre in view of Mesa et al. in view of Langan et al. teaches comprising a display member (242/244, Plumptre Fig. 12) for indicating a set dose (see Plumptre [0083]) and being coupled to the housing (2/204) and to the driver (207/212, see Plumptre Figs. 8-11 it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled to each other).  
Regarding claim 28, Plumptre in view of Mesa et al. in view of Langan et al. teaches comprising a button (216, Fig. 8) coupled to the display member (242/244) and to the driver (207/212 see Plumptre Figs. 8-11 it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled to each other).
Regarding claim 30, Plumptre in view of Mesa et al. in view of Langan et al. teaches wherein the drug delivery device (1) is a non-resettable drug delivery device in which the dose setting mechanism is not resettable (see Plumptre [0073]).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plumptre (Pub. No. 2010/0324493) in view of Mesa et al. (Pub. No. 2009/0270804) in view of Langan et al. (Pub. No. 2009/0143745) in view of Wagner (Pub. No. 2008/0210892).
Regarding claim 22, Plumptre in view of Mesa et al. in view of Langan et al. does not teach wherein the opaque layer is a frosted or scarified surface; however, Wagner et al. teaches a label (161, Fig. 5) having a scarified surface (see [0058] where the label may be formed by etching).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Plumptre in view of Mesa et al. in view of Langan et al. by forming the label on the body via etching because Wagner et al. teaches that it is known in the art to form a label on a medical device in via etching and Plumptre in view Mesa et al. in view of Langan et al. teaches that modifications may be made to the device (see Plumptre [0085] and Mesa et al., [0115]).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 11/17/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783